         Case 2:18-cr-00126-JCM-DJA Document 63 Filed 09/19/19 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     MARGARET W. LAMBROSE
 3   Assistant Federal Public Defender
     Nevada State Bar No. 11626
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Maggie_Lambrose@fd.org

 7   Attorney for John Barrera

 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:18-cr-00126-JCM-DJA

12                  Plaintiff,                               STIPULATION TO CONTINUE
                                                               SENTENCING HEARING
13          v.
                                                                   (Second Request)
14   JOHN BARRERA,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Susan Cushman, Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Margaret W. Lambrose, Assistant Federal Public Defender, counsel for John Barrera, that
21   the Sentencing Hearing currently scheduled on October 2, 2019, be vacated and continued to a
22   date and time convenient to the Court, but no sooner than December 14, 2019.
23          This Stipulation is entered into for the following reasons:
24          1.      The defense requires additional time to investigate issues in order to present
25   additional information to this Court at the time of sentencing.
26          2.      The defendant is not in custody and agrees with the need for the continuance.
       Case 2:18-cr-00126-JCM-DJA Document 63 Filed 09/19/19 Page 2 of 3




 1        3.     The parties agree to the continuance.
 2        This is the second request for a continuance of the sentencing hearing.
 3        DATED this 19th day of September, 2019.
 4
 5   RENE L. VALLADARES                            NICHOLAS A. TRUTANICH
     Federal Public Defender                       United States Attorney
 6
 7      /s/ Margaret W. Lambrose                      /s/ Susan Cushman
     By_____________________________               By_____________________________
 8   MARGARET W. LAMBROSE                          SUSAN CUSHMAN
     Assistant Federal Public Defender             Assistant United States Attorney
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                  2
         Case 2:18-cr-00126-JCM-DJA Document 63 Filed 09/19/19 Page 3 of 3




 1                               UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                            Case No. 2:18-cr-00126-JCM-DJA
 4
                    Plaintiff,                            ORDER
 5
            v.
 6
     JOHN BARRERA,
 7
                    Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the sentencing hearing currently scheduled for

11   Wednesday, October 2, 2019 at 10:00 a.m., be vacated and continued to December 19, 2019
                                                                           ________________

12   at the hour of 10:30 a.m.; or to a time and date convenient to the court.

13                September
            DATED this         25,September,
                       ___ day of  2019.     2019.

14
15
                                                   UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                      3
